Title: To James Madison from Edward Carrington, 25 July 1787
From: Carrington, Edward
To: Madison, James


Dear Sir,
New York July 25. 1787
I was favoured with yours inclosing a letter for Mr. Jefferson, which I delivered, agreably to your request, to Chevalier Jones—his business with Congress is not finished, and therefore he has not gone with the packet, which sailed this morning. No passenger was going whose personal delivery of the letter could be relied upon, and it seems the Capt. could not take it, otherwise than in the Mail. Not knowing it to be matter of indifference with you, whether it should be exposed to inspection or not, it has been determined, in a conference between the Chevalier & myself, that he should keep it until his own departure, which he expects will be in a short time.
I recd. by Colo. R H Lee Ninety dollars which, with the sum you was good enough to pay Major Turner for me, sets us even. Your acknowledgement for the 100 dollars is inclosed.
We are trying to do something with our Western Territory to make it useful to the purposes for which the United States were vested with it. You have seen in the papers the scheme for the temporary as well as perpetual Government of it. A practicable measure for the sale of it, or rather, by means of it to redeem the domestic debt, remains still to be agreed upon, and I fear the difficulties which have always stood in the way of this great object, are not yet to be surmounted. Colo Lee joins Grayson & myself with great zeal, but what will be the issue of our efforts I know not.
Indian affairs wear an hostile aspect, and money must, in all probability, be expended in Treaties with them. A general confederacy is formed of all the Nations & Tribes from the Six Nations inclusive, to the Mississippi under the immediate influence of Brandt. A general Council has been held in form, near detroit, as long ago as last december, in which have been considered as greivances, our Surveying over the Ohio, the Cessions being made by only parts of the Tribes having rights in the ceded Tracts. Of these injuries or greivances they have sent an United representation to Congress requesting that a general Treaty may be held—perhaps this business may be directed by an authority higher than that of Brandt, and should our titles to the Land be compleat it will still be better to spend a little money in Treating, rather than expend a great deal in War, which from the generality of the confederacy is seriously to be apprehended. This subject is now under consideration.
As to the hostilities upon Kentucky the superintendant of Indian affairs, or in case of his inability to go, Colo. Josiah Harmar, is ordered to proceed immediately to some convenient place for holding a Treaty with the hostile tribes, and by that means restore peace between them and our people if practicable. In the mean time Colo. Harmar is so to post the Federal Troops as to provide the best defence for the Country, and to call for such aids of Militia as he shall find necessary. Should the Treaty not succeed report is to be made to Congress for their further orders as to offensive operations. The state of the general confederacy requires some care in the direction of this business. The desperate state of things in the United Netherlands you see in the papers. Be good enough to present me respectfully to your Collegues and beleive me to be with great regard Your Affe. Hl serv
Ed Carrington
